MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         Jun 15 2017, 9:31 am
court except for the purpose of establishing
                                                                       CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Darnell Hatton                                           Curtis T. Hill, Jr.
Michigan City, Indiana                                   Attorney General of Indiana
                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Darnell Hatton,                                          June 15, 2017
a/k/a Darnal Hatton,                                     Court of Appeals Case No.
Appellant-Defendant,                                     49A05-1612-CR-2826
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable Marc T.
State of Indiana,                                        Rothenberg, Judge
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         CR-79-324B



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2826 | June 15, 2017       Page 1 of 4
[1]   Darnell Hatton appeals the trial court’s denial of his motion to correct

      erroneous sentence. Finding no error, we affirm.


[2]   In 1979, Hatton was convicted of Class B felony robbery, Class B felony

      confinement, Class D felony theft, and Class D felony receiving stolen property.

      He was sentenced to consecutive sentences of twenty years each on the two

      Class B felonies and four years each on the two Class D felonies, and his

      sentence was enhanced by thirty years because he was found to be an habitual

      offender.1 The sentencing order bears a stamp stating, “Commitments being

      held in abeyance.” Appellant’s App. p. 15-16.


[3]   On October 28, 2016, Hatton filed a motion to correct erroneous sentence,

      arguing that the portion of the sentencing order directing that the sentence be

      “held in abeyance” was erroneous. Id. The trial court denied the motion,

      finding as follows: “Denied. Sentence herein was not postponed; Ct. simply

      noted it would be run consecutively to other cases.”2 Id. at 9. Hatton now

      appeals.


[4]   A motion to correct erroneous sentence is appropriate only when the sentence is

      erroneous on its face. Robinson v. State, 805 N.E.2d 783, 786 (Ind. 2004)




      1
        In 1998, the trial court vacated Hatton’s conviction for receiving stolen property and the habitual offender
      finding. Appellant’s App. p. 16.
      2
        On April 10, 1979, a trial court had imposed a sixty-year term on Hatton in another unrelated cause.
      Appellant’s Br. p. 13-14. In the sentencing transcript for the instant offenses, the trial court did, in fact, state
      that the sentences for these offenses “shall run consecutively to all other sentences to be imposed or
      heretofore imposed by the Courts.” Appellant’s App. p. 17-19.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2826 | June 15, 2017                     Page 2 of 4
      (cautioning that “[c]laims that require consideration of the proceedings before,

      during, or after trial may not be presented by way of a motion to correct

      erroneous sentence” and emphasizing that the narrow confines of this

      procedure are to be strictly applied). In reviewing a trial court’s ruling on a

      motion to correct erroneous sentence, we will reverse only if the ruling is

      against the logic and effect of the facts and circumstances before the trial court.

      E.g., Hobbs v. State, 71 N.E.3d 46, 48 (Ind. Ct. App. 2017), trans. denied.


[5]   At the time Hatton committed these offenses, the statute authorizing

      consecutive sentences was generally found to apply only to those occasions

      where the trial court was meting out two or more terms of imprisonment at one

      time. E.g., Kendrick v. State, 529 N.E.2d 1311, 1312 (Ind. 1988), superseded by

      statute. At that time, however, Indiana Code section 35-50-1-2(b) stated as

      follows:


              If a person commits a crime:


                       (1)     After having been arrested for another crime; and


                       (2)     Before the date he is discharged from probation,
                               parole, or a term of imprisonment imposed for that
                               other crime;


              The terms of imprisonment for the crimes shall be served
              consecutively, regardless of the order in which the crimes are
              tried and the sentences are imposed.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2826 | June 15, 2017   Page 3 of 4
      I.C. § 35-50-1-2(b) (1979). Our Supreme Court found that this statute does not

      require consecutive sentences where the subsequent crime was committed

      between arrest and sentencing for a prior crime, but does require consecutive

      sentences where the subsequent offense occurred after sentencing for a prior

      crime. Groff v. State, 488 N.E.2d 711, 712 (Ind. 1986).


[6]   In this case, it is impossible to tell from the face of the sentencing judgment

      whether Hatton committed the instant crimes after having been sentenced for

      another crime but not yet discharged from probation, parole, or incarceration.

      To make that determination, the trial court would have been required to go

      beyond the face of the judgment and examine the record, which is improper

      when evaluating a motion to correct erroneous sentence. As a result, the trial

      court did not err by denying Hatton’s motion to correct erroneous sentence. 3


[7]   The judgment of the trial court is affirmed.


      Barnes, J., and Crone, J., concur.




      3
        We note that in Hatton’s direct appeal, our Supreme Court described Hatton’s criminal history in the year
      leading up to his 1979 convictions in this case: in 1978, he was convicted of burglary, arrested for attempted
      robbery, escaped from custody, convicted of robbery, kidnapping, rape, and criminal deviate conduct, and
      convicted of burglary and murder; in 1979, he was convicted of escape. Hatton v. State, 439 N.E.2d 565, 569
      (Ind. 1982). It seems nearly certain, therefore, that on July 25, 1979, when Hatton committed the instant
      offenses, he had already been sentenced for another crime(s) but not yet discharged from probation, parole,
      or incarceration.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2826 | June 15, 2017                Page 4 of 4